Title: To George Washington from Moses Hazen, 29 January 1783
From: Hazen, Moses
To: Washington, George


                        
                            Sir
                            Pompton 29th January 1783.
                        
                        Your Excellency’s Letter of the 25th Instant, with its Inclosures, I had the Honour to receive on the Evening
                            of the 27th, and on the 28th I called the Officers of the Regiment together, and communicated to them its Contents, who
                            are with me perfectly satisfied with the wise Measures your Excellency has adopted to render us that Redress which the
                            Nature of the Case requires.
                        Inclosed your Excellency will receive the Charges which we exhibit against Mr Edwards, the Judge-Advocate, in
                            which we have endeavoured to be as particular and pointed as possible, in order to give him a full Oppertunity for his
                            Defence, which is no more than just and reasonable. As these Matters have generally fallen within the Compass of my own
                            personal Knowledge, my Evidence, with some others here, will I presume be necessary on the Investigation: Should therefore
                            wish to be informed of the Time and your Excellency’s Leave to attend the Trial of Mr Edwards.
                        I have to thank you, Sir, for the Indulgence granted to my Regiment in Point of Furloughs, which I beg to
                            assure your Excellency shall not be misapplied or abused. With great Respect, I have the Honour to be, Your Excellency’s
                            most obedient And very humble Servant,
                        
                            Moses Hazen
                        
                     Enclosure
                                                
                            
                                
                                    29 January 1783
                                
                            
                            Testimony to be produced on the Trial of the Judge-Advocate, Mr Edwards.
                            To the first general Head—
                            1st Col. Antill will prove the Want of Knowledge in Civil Law and Equity.
                            2ndly Produce the Proceedings of Major Reid’s former Trial, and the Trial of Genl Hazen at the Instance
                                of Baron Stuben, and compare them together and with each other, in which will appear sundry Instances contrary to his
                                present System &c, &c. &c. which will shew wherein he has varied: This will farther be
                                supported by some of the Members of that Court, and the Opinion of the same entered on Record.
                            3rdly Capt. Lloyd and his Extracts from Common Law will also prove Major Reid’s Assertions, that his said
                                Defence was under the Sanction of the former Court—and then produce an Extract from the Proceedings of the Court
                                thereon, with the Testimony of some of the Members, and Genl Hazen.
                            4thly Capt. Lloyd—and then produce the Extract of the former Trial for a Precedant.
                            5thly Copies of the Letters—and Capt. Lloyd’s Evidence—and an Extract from the Proceedings to prove him
                                interested in the Event of the Trial, in support of his own erroneous Opinion.
                            1st to the second Charge—Capt. Lloyd’s Evidence will prove the Assertion, and the Proceedings of Major
                                Reid’s former Trial then offered to the Members of that Court, to shew to the contrary; and Genl Hazen and others will
                                prove that the Libel was urged by Mr Edwards on the ground of its being at his own (Major Reid’s) Risque—The Subject
                                of a future Trial.
                            To produce in answer to some erroneous Quotations introduced into Court through Mr Edwards by Major Reid,
                                or by neglecting to communicate the same in open Court, and my misapplying and misconstruing to the Court those Cases
                                which were produced by Captains White and Lloyd, which he, Mr Edwards, thought proper to read to the Court. 
                            By objecting to the Testimony of Mr Andrew Luckey on the Charge of Fraud taken in a legal Manner under
                                the Authority of Congress. 
                            By not insisting on Capt. Duncan’s Evidence on a Court of Inquiry being admitted as Evidence in the Court
                                which was admitted as such from under the Hand of Major Reid himself.
                            By suppressing the Testimony of a Number of Witnesses brought to prove a Charge of Fraud or
                                Misapplication of Money the avowed Property of the Soldiers of the Regiment. All which we charge and impeach Mr Thomas
                                Edwards with.
                            2ndly The Neglect of Duty will fully appear in Mr Edwards by his not insisting to expunge those Parts of
                                Major Reid’s Defence before the Court-Martial whereof Col. Graton was President, agreeable to the move then made by
                                Col. Hazen, and resolved—and for not assigning his Reason at large therefor, and urging the Justice and Propriety of
                                entering such Request and Motion of Record in the proceedings of that Court.
                            
                        
                        
                    